DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments to claims 65-66, 71, 73, 75-77 and 80 in the response filed on 18 April, 2022, and the amendments to claims 65, 71 and 80 in the response filed on 25 April, 2022 are acknowledged. 
Claims 65-83 remain pending in the application. 
Claims 66-72 and 82-83 are withdrawn. 
Claim 65 is rejoined as being amended to be drawn to the elected Invention III.
Claims 65 and 73-81 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The applicant's amendments to and arguments regarding claims 73 and 80 to overcome the 35 USC § 112 rejections of the previous action are acknowledged, and the rejections are withdrawn. 
Claims 65 and 73-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 65, the claim reads “a procedural endoscope” [lines 1, 11]. It is unclear if the second recitation is a new item. Therefore, the claim is unclear. For the purposes of prosecution, these are considered to be different items (see the subsequent 112 (b) rejection on this claim). 
In claim 65, the claim reads “a procedural endoscope” [lines 1, 11], “catheter” [line 2] and “the endoscope” [lines 14, 15]. Further, the claim recites “an attachment designed to affix the detachable camera apparatus at or near the distal end of a procedural endoscope”, “a structural beam designed to project from the attachment beyond the distal end of the endoscope” [lines 13-14]. It is unclear if the later recitations of “the endoscope” are the same as the first or second “procedural endoscope”. If they refer to the first, it creates an impossible invention that projects beyond its own distal end. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that “the endoscope” refers to the second instance of “procedural endoscope”. 
In claim 73, the claim reads “a procedural endoscope” [line 6] where it is not clear if this is the same item as the antecedent recitation of “a procedural endoscope”. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is the same item. 
In claim 73, the claim reads “the physiological region” [line 15]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed this is a new item. 
Allowable Subject Matter 
	Claim 65 and 73-81 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a camera apparatus comprising: 
a camera and illuminator configured to illuminate and capture video at a surgical site at an endoscope distal end, 
an attachment clip configured to encircle the distal end of the endoscope and thereby attach affix the apparatus at or near a distal end of the endoscope [112 (f) interpretation of the term “attachment”: see applicant’s Fig.3], 
a beam projecting from the attachment beyond the distal end of the endoscope, holding the camera thereat,
such that the camera is positioned to face proximally back towards the distal end of the endoscope, so that the camera and an endoscope camera capture opposing views of the surgical site, and 
further comprising a signal connection to transmit video from the camera to a receiver outside the patient. 
Hyams (USPN 1,509,041) teaches the above, except does not teach the camera. 
Whitman (US PGPUB 2002/0165444) teaches a detachable camera device with the above attachment, however the device is not configured to project beyond the distal end of the endoscope. 
Wendlark et al. (USPN 6,736,773) teaches the above except for the attachment.
Ratnakar (US PGPUB 2005/0038317) teaches the above except for the attachment. 
There is no reason or suggestion provided in the prior art to modify the above prior art to comprise the additional limitations as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795